EXHIBIT 10.2

 

[EXECUTION FINAL]

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT dated as of December 15, 2011 (this “Intercreditor
Agreement” as hereinafter further defined), among Wells Fargo Bank, National
Association, in its capacity as administrative and collateral agent for the
First Lien Secured Parties (in such capacity, “First Lien Agent” as hereinafter
further defined) and U.S. Bank National Association, a national banking
association, in its capacity as trustee and collateral agent for the Second Lien
Secured Parties (in such capacity, “Second Lien Agent” as hereinafter further
defined).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers (as hereinafter defined) and First Lien Guarantors (as
hereinafter defined) have entered into a secured revolving credit facility with
First Lien Agent and the lenders for whom it is acting as agent as set forth in
the First Lien Loan Agreement (as hereinafter defined) pursuant to which such
lenders have made and from time to time may make loans and provide other
financial accommodations to Borrowers which are guaranteed by First Lien
Guarantors and secured by substantially all of the assets of Borrowers and First
Lien Guarantors;

 

WHEREAS, the Company and Second Lien Guarantors have entered into (i) an
Indenture (as hereinafter defined) with Second Lien Agent pursuant to which
Borrowers have issued notes that are guaranteed by Second Lien Guarantors and
(ii) a Second Lien Security Agreement (as hereinafter defined) pursuant to which
the notes and obligations under the Indenture are secured by substantially all
of the assets of the Company and Second Lien Guarantors; and

 

WHEREAS, First Lien Agent, First Lien Secured Parties, and Second Lien Secured
Parties desire and the Second Lien Agent is directed by the other Second Lien
Secured Parties to enter into this Intercreditor Agreement to (i) confirm the
relative priority of the security interests of First Lien Agent and Second Lien
Agent in the assets and properties of Borrowers and Guarantors, (ii) provide for
the orderly sharing among them, in accordance with such priorities, of proceeds
of such assets and properties upon any foreclosure thereon or other disposition
thereof and (iii) address related matters.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.                                            DEFINITIONS;
INTERPRETATION

 

1.1                                 Definitions.  As used in this Intercreditor
Agreement, the following terms have the meanings specified below:

 

“Agents” shall mean, collectively, First Lien Agent and Second Lien Agent,
sometimes being referred to herein individually as an “Agent”.

 

--------------------------------------------------------------------------------


 

“Asset Sale” shall mean “Asset Sale” as defined in the Indenture.

 

“Bank Product Agreement” shall mean any agreement for any service or facility
extended to any Grantor or any of its subsidiaries by a First Lien Secured Party
including:  (a) credit cards, (b) debit cards, (c) purchase cards, (d) credit
card, debit card and purchase card processing services, (e) treasury, cash
management or related services (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and the Large Value Transfer System operated by the Canadian
Payments Association for the processing of electronic funds), (f) cash
management, including controlled disbursement, accounts or services, (g) return
items, netting, overdraft and interstate depositary network services or (h)
Hedging Agreements.

 

“Bank Product Obligations” shall mean and include all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by any Grantor or
any of its subsidiaries to a First Lien Secured Party pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that any
Grantor or any of its subsidiaries is obligated to reimburse to a First Lien
Secured Party as a result of such Person purchasing participations or executing
indemnities or reimbursement obligations with respect to the products provided
to any Grantor or any of its subsidiaries pursuant to the Bank Product
Agreements..

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.

 

“Bankruptcy Law” shall mean the (a) Bankruptcy Code, (b) the BIA, (c) the CCAA,
(d) the Winding-up and Restructuring Act (Canada), and (e) any similar Federal,
state, provincial or foreign law for the relief of debtors.

 

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as now and
hereafter in effect, and any successor statute.

 

“Borrowers” shall mean collectively, the US Borrowers (as defined in the First
Lien Loan Agreement as in effect on the date hereof); sometimes being referred
to herein individually as a “Borrower”.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), as now and
hereafter in effect, and any successor statute.

 

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any First Lien Secured Party or Second Lien Secured Party at
any time has a Lien, and including, without limitation, all proceeds of such
property and interests in property.

 

2

--------------------------------------------------------------------------------


 

“Company” means A. M. Castle & Co., a corporation organized under the laws of
the State of Maryland.

 

“DIP Financing” shall have the meaning set forth in Section 6.2(a) hereof.

 

“Discharge of First Lien Debt” shall mean (a) the termination of the commitments
of the First Lien Lenders and the financing arrangements provided by First Lien
Agent and the other First Lien Lenders to Grantors under the First Lien
Documents, (b) except to the extent otherwise provided in Sections 6.1 and 6.2
hereof, the payment in full in cash of the First Lien Debt (other than the First
Lien Debt described in clause (c) of this definition) and (c) payment in full in
cash of cash collateral, or at First Lien Agent’s option, the delivery to First
Lien Agent of a letter of credit payable to First Lien Agent, in either case as
required under the terms of the First Lien Loan Agreement, in respect of letters
of credit issued under the First Lien Documents (but in no event more than 105%
of the aggregate undrawn face amount thereof), Bank Product Obligations,
continuing obligations of First Lien Agent and First Lien Lenders under control
agreements and other contingent First Lien Debt for which a claim has been
asserted.  If after receipt of any payment of, or proceeds of Collateral applied
to the payment of, the First Lien Debt, First Lien Agent or any other First Lien
Secured Party is required to surrender or return such payment or proceeds to any
person pursuant to an order of a court of competent jurisdiction, then the First
Lien Debt intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Intercreditor Agreement shall continue in full
force and effect as if such payment or proceeds had not been received by such
First Lien Agent or other First Lien Secured Party, as the case may be, and no
Discharge of First Lien Debt shall be deemed to have occurred.

 

“Discharge of First Lien Debt Notice” shall have the meaning set forth in
Section 9.10(b) hereof.

 

“Discharge of Second Lien Debt” shall mean (a) either (i) payment in full in
cash of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on all Second Lien Debt or (ii) legal defeasance or covenant defeasance
pursuant to the terms of the applicable Second Lien Debt Document, (b) payment
in full of all First Lien Debt acquired by the Second Lien Agent and/or any of
the Second Lien Secured Parties as contemplated by Section 7  hereof, and (c)
payment in full in cash of all other Second Lien Debt that is due and payable at
or prior to the time such principal and interest are paid. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, the Second
Lien Debt, Second Lien Agent or any other Second Lien Secured Party is required
to surrender or return such payment or proceeds to any person pursuant to an
order of a court of competent jurisdiction, then the Second Lien Debt intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Intercreditor Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by such Second Lien Agent or other
Second Lien Secured Party, as the case may be, and no Discharge of Second Lien
Debt shall be deemed to have occurred.

 

“Excess Cash Flow” shall have the meaning set forth in the Indenture as in
effect on the date hereof.

 

3

--------------------------------------------------------------------------------


 

“Excess Claims Permitted Actions” shall have the meaning set forth in Section
3.5(a) hereof.

 

“Exigent Circumstance” shall have the meaning set forth in Section 7.5 hereof.

 

“First Lien Agent” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors and assigns in its capacity as
administrative and collateral agent pursuant to the First Lien Documents acting
for and on behalf of the other First Lien Secured Parties and any successor or
replacement agent.

 

“First Lien Borrowing Base” means, as of any date, an amount equal to the sum
of:

 

(a)          85% of the accounts receivable (net of any reserves and allowances
for doubtful accounts in accordance with GAAP) of the Company and its Restricted
Subsidiaries that are not more than 90 days past their due date and that were
entered into in the ordinary course of business on normal payment terms as shown
on the most recent consolidated balance sheet of the Company and its Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter for which
internal financial statements have been made available or received by First Lien
Agent, all in accordance with GAAP; plus

 

(b)         70% of the inventory of the Company and its Restricted Subsidiaries
as of the end of the most recently ended fiscal quarter for which internal
financial statements have been made available or received by First Lien Agent.

 

“First Lien Debt” shall mean all “Obligations” as such term is defined in the
First Lien Loan Agreement, including, without limitation, obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor to any First Lien Secured Party, including principal, interest, charges,
fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under any of the
First Lien Documents, whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of the First Lien
Documents or after the commencement of any case with respect to any Grantor
under any Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and
including, without limitation, any principal, interest, fees, costs, expenses
and other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.

 

“First Lien Debt Excess” shall mean the principal amount of any First Lien Debt
in excess of the Maximum Priority First Lien Debt, together with the amount of
any interest thereupon or fees in respect thereof.

 

“First Lien Debt Purchase” shall have the meaning set forth in Section 7.2(a)
hereof.

 

“First Lien Documents” shall mean, collectively, the First Lien Loan Agreement
and all agreements, documents and instruments at any time executed and/or
delivered by any Grantor or any other person to, with or in favor of any First
Lien Secured Party in connection therewith or related thereto, as all of the
foregoing now exist or, subject to any limitations set forth in this
Intercreditor

 

4

--------------------------------------------------------------------------------


 

Agreement, may hereafter be amended, modified, supplemented, extended, renewed,
restated, refinanced, replaced or restructured (in whole or in part and
including any agreements with, to or in favor of any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the First Lien Debt).

 

“First Lien Event of Default” shall mean any “Event of Default” as defined in
the First Lien Loan Agreement.

 

“First Lien Guarantors” shall mean, collectively, (a) Transtar Inventory Corp.,
a corporation organized under the laws of the state of Delaware, (b) Keystone
Tube Company, LLC, a corporation organized under the laws of the state of
Delaware, (c) any other person that at any time after the date hereof becomes a
party to a guarantee in favor of First Lien Agent or the First Lien Lenders in
respect of any of the First Lien Debt  and (d) their respective successors and
assigns.

 

“First Lien Lenders” shall mean, collectively, any person party to the First
Lien Documents as lender (and including any other lender or group of lenders
that at any time refinances, replaces or succeeds to all or any portion of the
First Lien Debt or is otherwise party to the First Lien Documents as a lender);
subject to the restrictions set forth in this Intercreditor Agreement; sometimes
being referred to herein individually as a “First Lien Lender”.

 

“First Lien Loan Agreement” shall mean the Loan and Security Agreement, dated as
of the date hereof, by and among Grantors, First Lien Agent and First Lien
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“First Lien Secured Parties” shall mean, collectively, (a) First Lien Agent, (b)
the First Lien Lenders, (c) the issuing bank or banks of letters of credit or
similar instruments under the First Lien Loan Agreement, (d) each other person
to whom any of the First Lien Debt (including First Lien Debt constituting Bank
Product Obligations) is owed and (e) the successors, replacements and assigns of
each of the foregoing; sometimes being referred to herein individually as a
“First Lien Secured Party”.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Grantors” shall mean, collectively, (a) Borrowers, (b) Guarantors, (c) each
Subsidiary of Borrowers or Guarantors that is organized or formed under the laws
of the United States, any state or commonwealth of the United States or the
District of Columbia that shall have created or purported to create a Lien on
its assets to secure any First Lien Debt or Second Lien Debt and (d) their
respective successors and assigns; sometimes being referred to herein
individually as a “Grantor”.

 

“Guarantors” shall mean, collectively, the First Lien Guarantors and the Second
Lien Guarantors; sometimes being referred to herein individually as a
“Guarantor”.

 

5

--------------------------------------------------------------------------------


 

“Hedging Agreement” shall mean an agreement between any Grantor or any of its
subsidiaries and any financial institution that is a rate swap agreement, basis
swap, forward rate agreement, commodity swap, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement
rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any of the foregoing together with all supplements thereto) for the purpose
of protecting against fluctuations in or managing exposure with respect to
interest or exchange rates, currency valuations or commodity prices.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreements.

 

“Indebtedness” shall mean any “Indebtedness” as defined in the Indenture.

 

“Indenture” shall mean the Indenture, dated as of the date hereof, by and among
Grantors and Second Lien Agent, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, interim receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to any of their respective assets, (c) any
proceeding seeking the appointment of any trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian or other insolvency official with
similar powers with respect to such Grantor or any or all of its assets or
properties, (d) any proceedings for liquidation, dissolution or other winding up
of the business of such Grantor, or (e) any assignment or trust mortgage for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

 

“Intercreditor Agreement” shall mean this Intercreditor Agreement, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, all in accordance with the terms hereof.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), charge, security agreement or transfer intended as security, including
without limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

 

“Lien Enforcement Action” shall mean (a) any action by any Secured Party to
foreclose on or otherwise enforce the Lien of such Person in all or a material
portion of the Collateral or exercise any right of repossession, levy,
attachment, setoff or liquidation against all or a material portion of the
Collateral, (b) any action by any Secured Party to take possession of, sell or
otherwise realize (judicially or non judicially) upon all or a material portion
of the Collateral (including, without limitation, by setoff), (c) any action by
any Secured Party to facilitate the possession of, sale

 

6

--------------------------------------------------------------------------------


 

of or realization upon all or a material portion of the Collateral including the
solicitation of bids from third parties to conduct the liquidation of all or any
material portion of the Collateral, the engagement or retention of sales
brokers, marketing agents, investment bankers, accountants, auctioneers or other
third parties for the purpose of valuing, marketing, promoting or selling all or
any material portion of the Collateral, (d) the commencement by any Secured
Party of any legal proceedings against or with respect to all or a material
portion of the Collateral to facilitate the actions described in (a) through (c)
above, or (e) any action to seek or request relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of all or a material portion of the Collateral, or any proceeds
thereof.  For the purposes hereof, (i) the notification of account debtors to
make payments to First Lien Lenders or First Lien Agent shall constitute a Lien
Enforcement Action if and only if such action is coupled with an action to take
possession of all or a material portion of the Collateral or the commencement of
any legal proceedings or actions against or with respect to Grantors or all or a
material portion of the Collateral, and (ii) a material portion of the
Collateral shall mean Collateral having a value in excess of $5,000,000.

 

“Maximum Priority First Lien Debt” shall mean, as of any date of determination,
(a) the amount of indebtedness incurred by the Company or any Restricted
Subsidiary of the Company of revolving credit Indebtedness and letters of credit
under the First Lien Documents in an aggregate principal amount at any one time
outstanding, not to exceed the excess of (i) the greater of (A) $100,000,000 and
(B) an amount equal to 35% of the First Lien Borrowing Base as of the date of
such incurrence, minus (ii) the sum of (A) the aggregate amount of all
repayments, optional or mandatory, of the principal of any term Indebtedness
under the First Lien Documents that have been made by the Company or any of its
Restricted Subsidiaries since the date of the Indenture as in effect on the date
thereof (1) as a result of the application of any Net Proceeds of Asset Sales
pursuant to clause (b)(i) of Section 4.10 of the Indenture (Asset Sales) or (2)
that was included in clause (E) in the calculation of Excess Cash Flow for any
fiscal year, and (B) the aggregate amount of all permanent commitment reductions
with respect to any revolving credit extensions thereunder that have been made
by the Company or any of its Restricted Subsidiaries since the date of the
Indenture (1) as a result of the application of any Net Proceeds of Asset Sales
pursuant to clause (b)(i) of Section 4.10 of the Indenture (Asset Sales) or (2)
that was included in clause (E) in the calculation of Excess Cash Flow for any
fiscal year, plus (b) $10,000,000, plus (c) any interest on such amount (and
including, without limitation, any interest which would accrue and become due
but for the commencement of an Insolvency or Liquidation Proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
similar proceeding), plus (d) Bank Product Obligations, plus (e) any fees,
costs, expenses and indemnities payable under any of the First Lien Documents
(and including, without limitation, any fees, costs, expenses and indemnities
which would accrue and become due but for the commencement of an Insolvency or
Liquidation Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or similar proceeding in respect of the amounts in
clauses (a), (b), (c) and (d)).

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into

 

7

--------------------------------------------------------------------------------


 

account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under the First Lien Documents, secured by
a Lien on the asset or assets that were the subject of such Asset Sale and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.

 

“Non-Domestic Subsidiaries” shall mean, individually and collectively, each
Subsidiary of any Borrower or Guarantor that is not organized or formed under
the laws of the United States, any state or commonwealth of the United States or
the District of Columbia.

 

“Permitted Discretion” shall mean a determination made by the relevant Agent in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment.

 

“Permitted Second Lien Action” shall mean, with respect to the Second Lien Debt
and Second Lien Documents, any of the following by Second Lien Agent:

 

(a)                                  initiating, commencing or filing a petition
for, or joining with any Person in initiating, commencing or filing a petition
for, any Insolvency or Liquidation Proceeding;

 

(b)                                 filing a claim, proof of claim or statement
of interest with respect to the Second Lien Debt in connection with any
Insolvency or Liquidation Proceeding;

 

(c)                                  taking any action (not adverse to the
priority status of the Liens securing the First Lien Debt, or the rights of
First Lien Agent to exercise remedies in respect thereof) in order to create,
perfect, preserve or protect the Liens securing the Second Lien Debt;

 

(d)                                 filing any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims for any of the Second Lien Debt, including any claims secured by
the Collateral, if any, in each case in accordance with the terms of this
Intercreditor Agreement;

 

(e)                                  filing any pleadings, objections, motions
or agreements which assert rights or interests available to unsecured creditors
arising under any Insolvency or Liquidation Proceeding or under any applicable
non-Bankruptcy Law, in each case not inconsistent with the terms of this
Intercreditor Agreement;

 

(f)                                    taking any action to the extent necessary
to prevent the running of any applicable statute of limitation or similar
restriction on claims, or to assert a compulsory cross-claim or counterclaim
against any Grantor;

 

(g)                                 taking any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not violate or breach) an obligation under the Second Lien Documents, in each
case not inconsistent with the terms of this Intercreditor Agreement;

 

(h)                                 voting on any proposal, plan of arrangement,
compromise or reorganization, filing any proof of claim, making other filings
and making any arguments and motions that are, in

 

8

--------------------------------------------------------------------------------


 

each case, in accordance with the terms of this Intercreditor Agreement, with
respect to the Second Lien Debt;

 

(i)                                     making a cash bid on all or any portion
of the Collateral up to the amount of First Lien Debt then outstanding and
making a cash or credit bid for the remainder of the Second Lien Debt in any
foreclosure proceeding or action, to the extent permitted by applicable law; or

 

(j)                                     inspecting or appraising the Collateral
or requesting information or reports concerning the Collateral pursuant to the
Second Lien Documents.

 

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

 

“Pledged Collateral” shall have the meaning set forth in Section 5.1 hereof.

 

“PPSA” shall mean the Personal Property Security Act of any province to which
relevant Collateral is subject, and any other applicable federal or provincial
statute (including the Civil Code of Quebec) pertaining to the granting,
perfecting, priority or ranking of Liens or personal property, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time.

 

“Recovery” shall have the meaning set forth in Section 6.8 hereof.

 

“Reorganization Subordinated Securities” shall mean any debt or equity
securities of any Grantor or any other Person that are distributed to any Second
Lien Secured Party in respect of the Second Lien Debt pursuant to a confirmed
plan of reorganization or adjustment and that (a) are subordinated in right of
payment to the First Lien Debt (or any debt or equity securities issued in
substitution of all or any portion of the First Lien Debt) to at least the same
extent as the Second Lien Debt is subordinated to the First Lien Debt, (b) do
not have the benefit of any obligation of any Person (whether as issuer,
guarantor or otherwise) unless the First Lien Debt has at least the same benefit
of the obligation of such Person and (c) do not have any terms, and are not
subject to or entitled to the benefit of any agreement or instrument that has
terms, that are more burdensome to the issuer of or other obligor on such debt
or equity securities than are the terms of the First Lien Debt.

 

“Restricted Subsidiary” shall mean any “Restricted Subsidiary” as defined in the
Indenture.

 

“Retained First Lien Obligations” shall have the meaning set forth in Section
7.2(a) hereof.

 

“Second Lien Agent” shall mean U.S. Bank National Association, a national
banking association, in its capacity as trustee and collateral agent under the
Second Lien Documents, and also includes any successor, replacement or agent
acting on its behalf as Second Lien Agent for the Second Lien Secured Parties
under the Second Lien Documents.

 

9

--------------------------------------------------------------------------------


 

“Second Lien Debt” shall mean all “Obligations” as such term is defined in the
Indenture, including, without limitation, obligations, liabilities and
indebtedness of every kind, nature and description owing by any Grantor to any
Second Lien Secured Party, including principal, interest, charges, fees,
premiums, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under any of the Second Lien
Documents, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Second Lien Documents or
after the commencement of any case with respect to any Grantor under any
Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and including,
without limitation, any principal, interest, fees, costs, expenses and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.

 

“Second Lien Default Notice” shall mean a written notice delivered to Grantors
and First Lien Agent by Second Lien Agent, which notice describes the applicable
Second Lien Event of Default.

 

“Second Lien Documents” shall mean, collectively, the Indenture, the Second Lien
Security Agreement and all agreements, documents and instruments at any time
executed and/or delivered by any Grantor or any other person to, with or in
favor of any Second Lien Secured Party in connection therewith or related
thereto, as all of the foregoing now exist or, subject to any restrictions set
forth in this Intercreditor Agreement, may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other lender or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the Second Lien Debt).

 

“Second Lien Event of Default” shall mean any “Event of Default” under the
Indenture.

 

“Second Lien Guarantors” shall mean, collectively, (a) the “Guarantors”, as such
term is defined in the Indenture, (b) any other person that at any time after
the date hereof becomes a party to a guarantee in favor of Second Lien Agent or
the Second Lien Lenders in respect of any of the Second Lien Debt and (c) their
respective successors and assigns.

 

“Second Lien Lenders” shall mean, collectively, the “Holders”, as defined in the
Indenture (and including any other lender or group of lenders that at any time
refinances, replaces or succeeds to all or any portion of the Second Lien Debt);
sometimes being referred to herein individually as a “Second Lien Lender”.

 

“Second Lien Non-Payment Default” shall mean any “Event of Default” as defined
in the Second Lien Documents resulting from anything other than a Second Lien
Payment Default.

 

“Second Lien Payment Default” shall mean any “Default” as defined in the Second
Lien Documents resulting from the failure of Grantors to pay, when due, any
principal, premium, if any, interest, fees or other monetary obligations under
the Second Lien Documents.

 

“Second Lien Secured Parties” shall mean, collectively, (a) Second Lien Agent,
(b) the Second Lien Lenders, (c) each other person to whom any of the Second
Lien Debt is owed and (d)

 

10

--------------------------------------------------------------------------------


 

the successors, replacements and assigns of each of the foregoing; sometimes
being referred to herein individually as a “Second Lien Secured Party”.

 

“Second Lien Security Agreement” shall mean the Security Agreement, dated as of
the date hereof, by and among Grantors and Second Lien Agent, as collateral
agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Secured Parties” shall mean, collectively, the First Lien Secured Parties and
the Second Lien Secured Parties; sometimes being referred to herein individually
as a “Secured Party”.

 

“Standstill Period” shall have the meaning set forth in Section 3.1(a) hereof.

 

“Subsidiary” shall mean any “Subsidiary” of any Grantor as defined in the First
Lien Loan Agreement.

 

“Transferring Lenders” shall have the meaning set forth in Section 7.2(b)
hereof.

 

“Triggering Event” shall mean any of the following: (a) an acceleration of the
maturity of all or any material portion of the First Lien Debt, (b) the exercise
of any Lien Enforcement Action by the First Lien Secured Parties in respect of a
material portion of First Lien Collateral, (c) if a First Lien Event of Default
exists and is continuing, First Lien Lenders elect not to make any additional
loans or advances or issue or cause to be issued letters of credit under the
First Lien Documents at a time when (i) there is Global Undrawn Availability (as
defined in the First Lien Documents) to make such loans or advances or issue or
cause to be issued letters of credit under the First Lien Documents and (ii)
such loans or advances or letters of credit issued under the First Lien
Documents would not cause the First Lien Debt to exceed the Maximum Priority
First Lien Debt, (d) the occurrence of a Second Lien Payment Default that
remains uncured or unwaived for a period of thirty (30) days after the receipt
by First Lien Agent of a Second Lien Default Notice with respect to such Second
Lien Payment Default, or (e) the commencement of an Insolvency or Liquidation
Proceeding by or against any Grantor and the occurrence of any one or more of
the following: (i) the termination or non-renewal of the First Lien Documents as
provided for in any financing order and/or the termination of obligations of
First Lien Lenders to make loans or advances or issue or cause to be issued
letters of credit under the First Lien Documents, (ii) the entry of an order of
the Bankruptcy Court pursuant to Section 363 of any Bankruptcy Law authorizing
the sale of substantially all of the assets and properties of the Collateral,
(iii) the entry of an order of the Bankruptcy Court pursuant to Section 362 of
the Bankruptcy Code vacating the automatic stay in favor of the First Lien
Secured Parties in respect of a material portion of the Collateral or (iv) the
election by First Lien Secured Parties not to provide DIP Financing to the
Grantors.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

 

1.2                                 Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context

 

11

--------------------------------------------------------------------------------


 

requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, and as to any
Borrower, any Guarantor or any other Grantor shall be deemed to include a
receiver, trustee or debtor-in-possession on behalf of any of such person or on
behalf of any such successor or assign, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Intercreditor Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections shall be construed to refer to
Sections of this Intercreditor Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 2.                                            LIEN PRIORITIES

 

2.1                                 Acknowledgment of Liens.

 

(a)                                  First Lien Agent, on behalf of itself and
each First Lien Secured Party, hereby acknowledges that Second Lien Agent,
acting for and on behalf of  the Second Lien Secured Parties, has been granted
Liens upon all of the Collateral pursuant to the Second Lien Agreements to
secure the Second Lien Debt.

 

(b)                                 Second Lien Agent, on behalf of itself and
each Second Lien Secured Party, hereby acknowledges that First Lien Agent,
acting for and on behalf of the First Lien Secured Parties, has been granted
Liens upon all of the Collateral pursuant to the First Lien Documents to secure
the First Lien Debt.

 

2.2                                 Relative Priorities.

 

(a)                                  Notwithstanding the date, manner or order
of grant, attachment or perfection of any Liens granted to First Lien Agent or
the First Lien Secured Parties or Second Lien Agent or the Second Lien Secured
Parties and notwithstanding any provision of the UCC, or any applicable law or
any provisions of the First Lien Documents or the Second Lien Documents or any
other circumstance whatsoever:

 

(i)                                     Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby agrees that: (A) any
Lien on the Collateral securing the First Lien Debt (other than the First Lien
Debt Excess) now or hereafter held by or for the benefit or on behalf of any
First Lien Secured Party or any agent or trustee therefor shall be senior in
right, priority, operation, effect and in all other respects to any Lien on the
Collateral securing the Second Lien Debt now or hereafter held by or for the
benefit or on behalf of any Second Lien Secured Party or any agent or trustee
therefor; and (B) any Lien on the Collateral securing any of the Second Lien
Debt now or hereafter held by or for the benefit or on behalf of any Second Lien
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Collateral securing
any First Lien Debt (other than the First Lien Debt Excess).

 

12

--------------------------------------------------------------------------------


 

(ii)                                  First Lien Agent, for itself and on behalf
of the other First Lien Secured Parties, hereby agrees that: (A) any Lien on the
Collateral securing the Second Lien Debt now or hereafter held by or for the
benefit or on behalf of any Second Lien Secured Party or any agent or trustee
therefor shall be senior in right, priority, operation, effect and in all other
respects to any Lien on the Collateral securing the First Lien Debt Excess now
or hereafter held by or for the benefit or on behalf of any First Lien Secured
Party or any agent or trustee therefor; and (B) any Lien on the Collateral
securing the First Lien Debt Excess now or hereafter held by or for the benefit
or on behalf of any First Lien Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral securing any Second Lien Debt.

 

(b)                                 All Liens on the Collateral securing any
First Lien Debt (other than the First Lien Debt Excess) shall be and remain
senior in all respects and prior to all Liens on the Collateral securing any
Second Lien Debt for all purposes, whether or not such Liens securing any First
Lien Debt are subordinated to any Lien securing any other obligation of any
Grantor or any other Person.

 

2.3                                 Prohibition on Contesting Liens.  Each of
First Lien Agent, for itself and on behalf of the other First Lien Secured
Parties, and Second Lien Agent, for itself and on behalf of the other Second
Lien Secured Parties, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or for the benefit or on behalf of any First
Lien Secured Party in any Collateral or by or on behalf of any Second Lien
Secured Party in any Collateral, as the case may be; provided, that, nothing in
this Intercreditor Agreement shall be construed to prevent or impair the rights
of the any First Lien Secured Party or Second Lien Secured Party to enforce this
Intercreditor Agreement.

 

2.4                                 No New Liens.  So long as the Discharge of
First Lien Debt (other than the First Lien Debt Excess) has not occurred, the
parties hereto agree that, after the date hereof, if any Second Lien Secured
Party shall hold any Lien on any assets of any Grantor securing any Second Lien
Debt that are not also subject to the first priority Lien of First Lien Agent
under the First Lien Documents (unless as a result of the written waiver by
First Lien Agent of such Lien), such Second Lien Secured Party, upon demand by
First Lien Agent or such Grantor, will, at First Lien Agent’s option, either
release such Lien or assign it to First Lien Agent as security for the First
Lien Debt or such Grantor shall grant a Lien thereon to First Lien Agent in a
manner and on terms satisfactory to First Lien Agent.  To the extent that the
provisions of this Section 2.4 are not complied with for any reason, without
limiting any other right or remedy available to First Lien Agent or any other
First Lien Secured Party, Second Lien Agent agrees, for itself and on behalf of
the other Second Lien Secured Parties, that any amount received by or
distributed to any Second Lien Secured Party pursuant to or as a result of any
Lien granted in contravention of this Section shall be subject to Section 4
hereof.  To the extent that the provisions of this Section 2.4 are not complied
with for any reason, without limiting any other right or remedy available to
Second Lien Agent or any other Second Lien Secured Party, First Lien Agent
agrees, for itself and on behalf of the other First Lien Secured Parties, that
any amount relating to First Lien Debt Excess received by or distributed to any
First Lien Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section shall be subject to Section 4 hereof.

 

13

--------------------------------------------------------------------------------


 

2.5                                 Similar Liens and Agreements; Non-Domestic
Subsidiaries.

 

(a)                                  The parties hereto agree, subject to the
other provisions of this Intercreditor Agreement, upon request by First Lien
Agent or Second Lien Agent, as the case may be, to advise the other from time to
time of the Collateral for which such party has taken steps to perfect its Liens
and to identify the parties obligated under the First Lien Documents or the
Second Lien Documents, as the case may be.

 

(b)                                 The parties acknowledge that (i) the First
Lien Agent may be granted Liens upon assets of Non-Domestic Subsidiaries as
security for the First Lien Debt, (ii) for the purposes of this Intercreditor
Agreement, the definition of Collateral shall not include such assets, and (iii)
for the purposes of this Intercreditor Agreement, the definition of Grantors
shall not include any Non-Domestic Subsidiaries.

 

Section 3.                                            ENFORCEMENT

 

3.1                                 Exercise of Rights and Remedies.  Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties:

 

(a)                                  will not, so long as the Discharge of First
Lien Debt (other than the First Lien Debt Excess) has not occurred, enforce or
exercise, or seek to enforce or exercise, any rights or remedies (including any
right of setoff or notification of account debtors) with respect to any
Collateral (including the enforcement of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or any similar
agreement or arrangement to which Second Lien Agent or any other Second Lien
Secured Party is a party) or commence or join with any Person (other than First
Lien Agent) in commencing, or filing a petition for, any action or proceeding
with respect to such rights or remedies (including any such enforcement or
exercise in any foreclosure action or proceeding or any Insolvency or
Liquidation Proceeding); provided, that, subject at all times to the provisions
of Section 4 of this Intercreditor Agreement, Second Lien Agent may enforce or
exercise any or all such rights and remedies, or commence or petition for any
such action or proceeding, after a period ending (i) with respect to any Second
Lien Non-Payment Default, the date which is one hundred eighty (180) days after
the receipt by First Lien Agent of a Second Lien Default Notice from the Second
Lien Agent declaring, in writing, the occurrence of such Second Lien Non-Payment
Default or (ii) with respect to any Second Lien Payment Default, the date which
is one hundred twenty (120) days after the receipt by First Lien Agent of a
Second Lien Default Notice from the Second Lien Agent declaring, in writing, the
occurrence of such Second Lien Payment Default (the “Standstill Period”);
provided, that, as of the expiration of the Standstill Period, the applicable
Second Lien Event of Default that was the subject of the Second Lien Default
Notice received by First Lien Agent which commenced the applicable Standstill
Period remains uncured, unremedied or unwaived as of the expiration of the
Standstill Period; provided, further, however, that, notwithstanding the
expiration of the Standstill Period or anything herein to the contrary, in no
event shall Second Lien Agent or any other Second Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence or
petition for any such action or proceeding (including the taking such
enforcement or exercise in any foreclosure action or proceeding or any
Insolvency or Liquidation Proceeding), if First Lien Agent or any other First
Lien Secured Party shall have commenced, prior to the expiration of the
Standstill Period, a Lien Enforcement Action and shall be pursuing the same in
good faith (including, without limitation, any of the following, if undertaken
and pursued to consummate the sale of such Collateral within a commercially
reasonable time: solicitation of bids from third parties to conduct the
liquidation of all

 

14

--------------------------------------------------------------------------------


 

or any material portion of the Collateral, the engagement or retention of sales
brokers, marketing agents, investment bankers, accountants, auctioneers or other
third parties for the purpose of valuing, marketing, promoting or selling all or
any material portion of the Collateral, the notification of account debtors to
make payments to First Lien Agent or its agents, the initiation of any action to
take possession of all or any material portion of the Collateral or the
commencement of any legal proceedings or actions against or with respect to all
or any material portion of the Collateral);

 

(b)                                 will not contest, protest or object to any
Lien Enforcement Action brought by First Lien Agent or any other First Lien
Secured Party, or any other enforcement or exercise by any First Lien Secured
Party of any rights or remedies relating to the Collateral under the First Lien
Documents or otherwise, so long as the Liens of Second Lien Agent attach to the
proceeds thereof subject to the relative priorities set forth in Section 2.2 and
such actions or proceedings are being pursued in good faith;

 

(c)                                  will not object to the forbearance by First
Lien Agent or the other First Lien Secured Parties from commencing or pursuing
any Lien Enforcement Action or any other enforcement or exercise of any rights
or remedies with respect to any of the Collateral;

 

(d)                                 will not, so long as the Discharge of First
Lien Debt (other than the First Lien Debt Excess) has not occurred and except
for actions permitted under Sections 3.1(a) above, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or remedy (including any right of
setoff) with respect to any Collateral or in connection with any insurance
policy award or any condemnation award (or deed in lieu of condemnation);

 

(e)                                  will not take any action that would, or
could reasonably be expected to, hinder, in any manner, any exercise of remedies
under the First Lien Documents, including any sale or other disposition of any
Collateral, whether by foreclosure or otherwise and acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Lien Document
shall be deemed to restrict in any way the rights and remedies of First Lien
Agent or the other First Lien Secured Parties with respect to the Collateral as
set forth in this Intercreditor Agreement and the First Lien Documents;

 

(f)                                    will not object to the manner in which
First Lien Agent or any other First Lien Secured Party may seek to enforce or
collect the First Lien Debt or the Liens of such First Lien Secured Party,
regardless of whether any action or failure to act by or on behalf of First Lien
Agent or any other First Lien Secured Party is, or could be, adverse to the
interests of the Second Lien Secured Parties, and will not assert, and hereby
waive, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available under applicable law with
respect to the Collateral or any other rights a junior secured creditor may have
under applicable law with respect to the matters described in this clause (f);
provided, that, at all times First Lien Agent is acting in good faith; and

 

(g)                                 will not attempt, directly or indirectly,
whether by judicial proceeding or otherwise, to challenge or question the
validity or enforceability of any First Lien Debt or any Lien

 

15

--------------------------------------------------------------------------------


 

of First Lien Agent or this Intercreditor Agreement, or the validity or
enforceability of the priorities, rights or obligations established by this
Intercreditor Agreement.

 

Notwithstanding anything to the contrary set forth in this Section 3.1 or
elsewhere in this Intercreditor Agreement, the Second Lien Secured Parties shall
at all times be permitted to take any Permitted Second Lien Action against any
Grantor.

 

3.2                                 Rights As Unsecured Creditors.  To the
extent not inconsistent or otherwise prohibited by the terms of this
Intercreditor Agreement, Second Lien Agent and the other Second Lien Secured
Parties may exercise rights and remedies as an unsecured creditor against any
Grantor in accordance with the terms of the Second Lien Documents and applicable
law.  For purposes hereof, the rights of an unsecured creditor do not include a
creditor that holds a judgment Lien.  Nothing in this Intercreditor Agreement
shall prohibit the receipt by Second Lien Agent or any other Second Lien Secured
Parties of the required payments of interest, principal, fees and premium, if
any, so long as such receipt is not the direct or indirect result of the
exercise by Second Lien Agent or any other Second Lien Secured Party of
foreclosure rights or other remedies as a secured creditor or enforcement in
contravention of this Intercreditor Agreement of any Lien held by any of them or
any other act in contravention of this Intercreditor Agreement.

 

3.3                                 Release of Second Priority Liens.

 

(a)                                  If in connection with any sale, lease,
license, exchange, transfer or other disposition of any Collateral permitted
under the terms of the First Lien Documents (whether or not an event of default
or equivalent event thereunder, and as defined therein, has occurred and is
continuing) or consented to or approved by First Lien Agent or in connection
with the exercise of First Lien Agent’s remedies in respect of the Collateral
provided for in Section 3.1 (provided, that, after giving effect to the release,
First Lien Debt secured by the first priority Liens on the remaining Collateral
remain outstanding and the Net Proceeds of any such sale, lease, license,
exchange, transfer or other disposition are applied in accordance with Section
4.1(a)), First Lien Agent, for itself or on behalf of any of the other First
Lien Secured Parties, releases any of its Liens on any part of the Collateral,
then effective upon the consummation of such sale, lease, license, exchange,
transfer or other disposition:

 

(i)                                     the Liens, if any, of Second Lien Agent,
for itself or for the benefit of the Second Lien Secured Parties, on such
Collateral shall be automatically, unconditionally and simultaneously released
to the same extent as the release of First Lien Agent’s Lien,

 

(ii)                                  Second Lien Agent, for itself or on behalf
of the Second Lien Secured Parties, shall promptly upon the request of First
Lien Agent execute and deliver such release documents and confirmations of the
authorization to file UCC amendments and terminations or PPSA discharges or
financing change statements provided for herein, as applicable, in each case as
First Lien Agent may require in its Permitted Discretion in connection with such
sale or other disposition by First Lien Agent, First Lien Agent’s agents or any
Grantor with the consent of First Lien Agent to evidence and effectuate such
termination and release; provided, that, any such release, UCC amendment or
termination or PPSA discharges or financing change statements by Second Lien
Agent shall not extend to or otherwise affect any of the rights, if any, of
Second Lien Agent to the proceeds from any such sale or other disposition of
Collateral,

 

16

--------------------------------------------------------------------------------


 

(iii)                               Second Lien Agent, for itself or on behalf
of the other Second Lien Secured Parties, shall be deemed to have authorized
First Lien Agent to file UCC amendments and terminations covering the Collateral
so sold or otherwise disposed of as to UCC financing statements between any
Grantor and Second Lien Agent or any other Second Lien Secured Party (in the
case of Collateral subject tot the UCC) to evidence such release and
termination, and

 

(iv)                              Second Lien Agent, for itself or on behalf of
the Second Lien Secured Parties, shall be deemed to have consented under the
Second Lien Documents to such sale, lease, license, exchange, transfer or other
disposition to the same extent as the consent of First Lien Agent and the other
First Lien Secured Parties.

 

(b)                                 Until the Discharge of First Lien Debt
(other than the First Lien Debt Excess) has occurred, Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, hereby
irrevocably constitutes and appoints First Lien Agent and any officer or agent
of First Lien Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Second Lien Agent or such holder or in First Lien Agent’s own name,
from time to time in First Lien Agent’s discretion, for the limited purpose of
carrying out the terms of this Section 3.3, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Section 3.3, including
any termination statements, endorsements or other instruments of transfer or
release.  The power of attorney granted herein is a power coupled with an
interest, shall survive the legal incapacity of the Second Lien Agent and
extends to the successors of the Second Lien Agent.  Nothing contained in this
Intercreditor Agreement shall be construed to modify the obligation of First
Lien Agent to act in a commercially reasonable manner in the exercise of its
rights to sell, lease, license, exchange, transfer or otherwise dispose of any
Collateral.

 

3.4                                 Insurance and Condemnation Awards.  So long
as the Discharge of First Lien Debt (other than the First Lien Debt Excess) has
not occurred, First Lien Agent and the other First Lien Secured Parties shall
have the sole and exclusive right, subject to the rights of Grantors under the
First Lien Documents, to settle and adjust claims in respect of Collateral under
policies of insurance and to approve any award granted in any condemnation or
similar proceeding, or any deed in lieu of condemnation in respect of the
Collateral.  So long as the Discharge of First Lien Debt has not occurred, all
proceeds of any such policy and any such award, or any payments with respect to
a deed in lieu of condemnation, shall be applied in accordance with Section
4.1(a).  Until the Discharge of First Lien Debt (other than the First Lien Debt
Excess), if Second Lien Agent or any other Second Lien Secured Party shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment, it shall pay such proceeds over to First Lien Agent in accordance with
the terms of Section 4.2.

 

3.5                                 Rights of First Lien Debt Excess Holders. 
(a) From and after the date that Second Lien Agent receives a Discharge of First
Lien Debt Notice, and provided, that as of such date the Discharge of Second
Lien Debt has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced, the Second Lien Agent and the other Second Lien
Secured Parties shall have the exclusive right to enforce rights and exercise
remedies (including any right of setoff) with respect to the Collateral
(including making determinations regarding the release, disposition or
restrictions with respect to the Collateral), or to commence or seek to commence
any action or proceeding with respect to such rights or remedies (including any
foreclosure action or proceeding or

 

17

--------------------------------------------------------------------------------


 

any Insolvency or Liquidation Proceeding), in each case, without any
consultation with or the consent of any First Lien Secured Parties; provided,
that notwithstanding the foregoing, (i) in any Insolvency or Liquidation
Proceeding, any such First Lien Secured Party may file a proof of claim or
statement of interest with respect to any First Lien Debt Excess; (ii) any such
First Lien Secured Party may take any action to preserve or protect the validity
and enforceability of the Liens that secure any First Lien Debt Excess;
provided, that that no such action is, or could reasonably be expected to be,
(A) adverse to the Liens securing the Second Lien Debt or the rights of the
Second Lien Agent or any other Second Lien Secured Party to exercise remedies in
respect thereof or (B) otherwise inconsistent with the terms of this
Intercreditor Agreement, including the automatic release of such Liens provided
in Section 3.5(d); (iii) any such First Lien Secured Party may file any
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of such First Lien Secured Party,
including any claims secured by the Collateral or otherwise make any agreements
or file any motions pertaining to the First Lien Debt Excess, in each case, to
the extent not inconsistent with the terms of this Intercreditor Agreement; (iv)
any such First Lien Secured Party may exercise rights and remedies as unsecured
creditors, as provided in Section 3.2 (the actions described in this proviso
being referred to herein as the “Excess Claims Permitted Actions”).  Except for
Excess Claims Permitted Actions, unless and until the Discharge of Second Lien
Debt has occurred, the sole right of any First Lien Secured Party with respect
to the Collateral from and after the Discharge of First Lien Debt, other than
the First Lien Debt Excess, shall be to receive the proceeds of the Collateral,
if any, remaining after the Discharge of Second Lien Debt and in accordance with
the agreements, instruments and other documents evidencing or governing First
Lien Debt Excess and applicable law.

 

(b)                                 First Lien Secured Parties hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any agreement, instrument or other document that evidences or governs any First
Lien Debt Excess (other than the provisions of this Intercreditor Agreement that
inure to the benefit of the First Lien Secured Parties) shall be deemed to
restrict in any way the rights and remedies of the Second Lien Agent or the
other Second Lien Secured Parties with respect to the Collateral as set forth in
this Intercreditor Agreement and the other Second Lien Debt Documents.

 

(c)                                  Each First Lien Secured Party agrees that,
from and after the date that Second Lien Agent receives a Discharge of First
Lien Debt Notice and so long as the Discharge of Second Lien Claims has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced, such First Lien Secured Party will not, except for Excess Claims
Permitted Actions, (i) enforce or exercise, or seek to enforce or exercise, any
rights or remedies (including any right of setoff) with respect to any
Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which such First Lien Secured Party is a party) or (B) commence
or join with any Person (other than the Second Lien Agent) in commencing, or
petition for or vote in favor of any resolution for, any action or proceeding
with respect to such rights or remedies (including any foreclosure action).

 

(d)                                 If, after the date that Second Lien Agent
receives a Discharge of First Lien Debt Notice, there is a release of Liens on
Collateral by Second Lien Agent, then the Liens securing the First Lien Debt
Excess on such Collateral shall be automatically, unconditionally and
simultaneously released, and First Lien Agent shall promptly execute and deliver
to the Second Lien Agent such termination statements, releases and other
documents as the Second Lien Agent may

 

18

--------------------------------------------------------------------------------


 

reasonably request to effectively confirm such release, in each case, at the
sole cost and expense of the Grantors.

 

(e)                                  From and after the date that Second Lien
Agent receives a Discharge of First Lien Debt Notice, until the Discharge of
Second Lien Debt has occurred, each First Lien Secured Party hereby irrevocably
constitutes and appoints Second Lien Agent and any officer or agent of Second
Lien Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such holder or in such holder’s own name, from time to time in Second
Lien Agent’s discretion, for the limited purpose of carrying out the terms of
this Section 3.5, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Section 3.5, including any termination statements,
endorsements or other instruments of transfer or release.  The power of attorney
granted herein is a power coupled with an interest, shall survive the legal
incapacity of such holder and extends to the successors of such holder.  Nothing
contained in this Intercreditor Agreement shall be construed to modify the
obligation of Second Lien Agent to act in a commercially reasonable manner in
the exercise of its rights to sell, lease, license, exchange, transfer or
otherwise dispose of any Collateral.

 

Section 4.                                            PAYMENTS

 

4.1                                 Application of Proceeds.

 

(a)                                  So long as the Discharge of First Lien Debt
(other than the First Lien Debt Excess) has not occurred, the Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies (including
without limitation in connection with an Insolvency or Liquidation Proceeding),
shall be applied in the following order of priority:

 

(i)                                     first, to the First Lien Debt and for
cash collateral as required under the First Lien Documents (other than the First
Lien Debt Excess), and in such order as specified in the relevant First Lien
Documents until the Discharge of First Lien Debt (other than the First Lien Debt
Excess) has occurred;

 

(ii)                                  second, to the Second Lien Debt in such
order as specified in the relevant Second Lien Documents until the Discharge of
Second Lien Debt has occurred;

 

(iii)                               third, to the First Lien Debt Excess; and

 

(iv)                              fourth, to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(b)                                 After the Discharge of First Lien Debt
(other than the First Lien Debt Excess), so long as the Discharge of Second Lien
Debt has not occurred, to the extent permitted under applicable law and without
risk of legal liability to First Lien Agent or any other First Lien Secured
Party, First Lien Agent shall deliver to Second Lien Agent, without
representation or recourse, any proceeds of Collateral held by it at such time
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  After the Discharge of First Lien
Debt (other than the First Lien Debt Excess), so long as the Discharge of Second
Lien

 

19

--------------------------------------------------------------------------------


 

Debt has not occurred, the Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Collateral upon
the exercise of remedies (including without limitation in connection with an
Insolvency or Liquidation Proceeding), shall be applied in the following order
of priority:

 

(i)                                     first, to the Second Lien Debt in such
order as specified in the relevant Second Lien Documents until the Discharge of
Second Lien Debt has occurred;

 

(ii)                                  second, to the First Lien Debt Excess; and

 

(iii)                               third, to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(c)                                  The foregoing provisions of this
Intercreditor Agreement are intended solely to govern the respective Lien
priorities as between Second Lien Agent and First Lien Agent and shall not
impose on First Lien Agent or any other First Lien Secured Party any obligations
in respect of the disposition of proceeds of foreclosure on any Collateral which
would conflict with prior perfected claims therein in favor of any other person
or any order or decree of any court or other governmental authority or any
applicable law.

 

4.2                                 Payments Over.

 

(a)                                  So long as the Discharge of First Lien Debt
has not occurred (other than the First Lien Debt Excess), whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, Second Lien Agent agrees, for itself and on behalf of the other Second
Lien Secured Parties, that any Collateral or proceeds thereof or payment with
respect thereto received by Second Lien Agent or any other Second Lien Secured
Party (including any right of set-off) with respect to the Collateral, and
including in connection with any insurance policy claim or any condemnation
award (or deed in lieu of condemnation), shall be segregated and held in trust
and promptly transferred or paid over to First Lien Agent for the benefit of the
First Lien Secured Parties in the same form as received, with any necessary
endorsements or assignments or as a court of competent jurisdiction may
otherwise direct.  First Lien Agent is hereby authorized to make any such
endorsements or assignments as agent for Second Lien Agent.  This authorization
is coupled with an interest and is irrevocable.

 

(b)                                 So long as the Discharge of First Lien Debt
has occurred (excluding any First Lien Debt Excess) and the Discharge of Second
Lien Debt has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, the First Lien Agent
agrees that any Collateral or proceeds thereof or payment with respect thereto
received by First Lien Agent (including any right of set-off) with respect to
the Collateral, and including in connection with any insurance policy claim or
any condemnation award (or deed in lieu of condemnation), shall be segregated
and held in trust and promptly transferred or paid over to Second Lien Agent for
the benefit of the Second Lien Secured Parties in the same form as received,
with any necessary endorsements or assignments or as a court of competent
jurisdiction may otherwise direct.  Second Lien Agent is hereby authorized to
make any such endorsements or assignments as agent for such holders.  This
authorization is coupled with an interest and is irrevocable.

 

20

--------------------------------------------------------------------------------


 

Section 5.                                            BAILEE FOR PERFECTION

 

5.1                                 Each Agent as Bailee.

 

(a)                                  Each Agent agrees to hold any Collateral
that can be perfected by the possession or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of such Agent, or of
agents or bailees of such Agent (such Collateral being referred to herein as the
“Pledged Collateral”) as bailee and agent for and on behalf of the other Agent
solely for the purpose of perfecting the Lien granted to the other Agent in such
Pledged Collateral (including, but not limited to, any securities or any deposit
accounts or securities accounts, if any) pursuant to the First Lien Documents or
Second Lien Documents, as applicable, subject to the terms and conditions of
this Section 5.

 

(b)                                 Until the Discharge of First Lien Debt
(other than the First Lien Debt Excess) has occurred, First Lien Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Documents as if the Liens of Second Lien Agent under the Second Lien
Documents did not exist.  Until the Discharge of First Lien Debt (other than the
First Lien Debt Excess) has occurred, the rights of Second Lien Agent shall at
all times be subject to the terms of this Intercreditor Agreement and to First
Lien Agent’s rights under the First Lien Documents.  After the date that Second
Lien Agent receives a Discharge of First Lien Debt Notice, and until the
Discharge of Second Lien Debt has occurred, Second Lien Agent shall be entitled
to deal with the Pledged Collateral in accordance with the terms of the Second
Lien Documents as if the Liens of any holder of First Lien Debt Excess did not
exist.  From and after the date that Second Lien Agent receives a Discharge of
First Lien Debt Notice, the rights of any First Lien Secured Party shall be
subject to the terms of this Intercreditor Agreement and to Second Lien Agent’s
rights under the Second Lien Documents.

 

(c)                                  Each Agent shall have no obligation
whatsoever to the other Agent or any other Secured Party to assure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
5.  The duties or responsibilities of each Agent under this Section 5 shall be
limited solely to holding the Pledged Collateral as bailee and agent for and on
behalf of the other Agent for purposes of perfecting the Lien held by the other
Agent.

 

(d)                                 Each Agent shall not have by reason of the
First Lien Documents, the Second Lien Documents or this Intercreditor Agreement
or any other document a fiduciary relationship in respect of the other Agent or
any of the other Secured Parties and shall not have any liability to the other
Agent or any other Secured Party in connection with its holding the Pledged
Collateral, other than for its gross negligence or willful misconduct as
determined by a final, non-appealable order of a court of competent
jurisdiction.

 

5.2                                 Transfer of Pledged Collateral.  Upon the
Discharge of First Lien Debt (excluding any First Lien Debt Excess), to the
extent permitted under applicable law, First Lien Agent shall, without recourse
or warranty, transfer the possession and control of the Pledged Collateral, if
any, then in its possession or control to Second Lien Agent, except in the event
and to the extent (a) First Lien Agent or any other First Lien Secured Party has
retained or otherwise acquired such Collateral

 

21

--------------------------------------------------------------------------------


 

(i) in full or partial satisfaction of any of the First Lien Debt (other than
any First Lien Debt Excess), or (ii) as cash collateral as contemplated under
clause (c) of the definition of “Discharge of First Lien Debt” except to the
extent the reimbursement obligations collateralized thereby may constitute First
Lien Debt Excess, (b) such Collateral is sold or otherwise disposed of by First
Lien Agent or any other First Lien Secured Party or by a Grantor as provided
herein or (c) it is otherwise required by any order of any court or other
governmental authority or applicable law or would result in the risk of
liability of First Lien Agent or any First Lien Secured Party to any third
party.  The foregoing provision shall not impose on First Lien Agent or any
other First Lien Secured Party any obligations which would conflict with prior
perfected claims therein in favor of any other person or any order or decree of
any court or other governmental authority or any applicable law.  In connection
with any transfer described herein to Second Lien Agent, First Lien Agent agrees
to take reasonable actions in its power (with all costs and expenses in
connection therewith to be for the account of and to be paid by Grantors) as
shall be reasonably requested by Second Lien Agent to permit Second Lien Agent
to obtain, for the benefit of the Second Lien Secured Parties, a first priority
Lien in the Pledged Collateral.  From and after the date that Second Lien Agent
receives a Discharge of First Lien Debt Notice and upon the Discharge of Second
Lien Debt, the Second Lien Agent shall transfer the possession and control of
the Pledged Collateral, together with any necessary endorsements but without
recourse or warranty, (i) if any First Lien Debt Excess is outstanding at such
time, to First Lien Agent, and (ii) if no First Lien Debt Excess is outstanding
at such time, to the applicable Grantor, in each case so as to allow such Person
to obtain possession and control of such Pledged Collateral.  In connection with
any transfer under clause (i) of the immediately preceding sentence, the Second
Lien Agent agrees, at the sole cost and expense of the Grantors, to take all
actions in its power as shall be reasonably requested by the First Lien Agent to
permit First Lien Agent to obtain a first priority security interest in the
Pledged Collateral.

 

Section 6.                                            INSOLVENCY OR LIQUIDATION
PROCEEDINGS

 

6.1                                 General Applicability.  This Intercreditor
Agreement shall be applicable both before and after the institution of any
Insolvency or Liquidation Proceeding involving Borrowers or any other Grantor,
including, without limitation, the filing or application of any petition by or
against any Borrower or any other Grantor under the Bankruptcy Code or under any
other Bankruptcy Law and all converted or subsequent cases in respect thereof,
and all references herein to Borrowers or any Grantor shall be deemed to apply
to the trustee for Borrowers or such Grantor and Borrowers or such Grantor as
debtor-in-possession.  The relative rights of the First Lien Secured Parties and
the Second Lien Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency or Liquidation Proceeding involving Borrowers or any other
Grantor, including, without limitation, the filing or application of any
petition by or against Borrowers or any other Grantor under the Bankruptcy Code
or under any other Bankruptcy Law and all converted cases and subsequent cases,
on the same basis as prior to the date of such institution, subject to any court
order approving the financing of, or use of cash collateral by, Borrowers or any
other Grantor as debtor-in-possession, or any other court order affecting the
rights and interests of the parties hereto not in conflict with this
Intercreditor Agreement.  This Intercreditor Agreement shall constitute a
Subordination Agreement for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency or Liquidation Proceeding in
accordance with its terms.

 

22

--------------------------------------------------------------------------------


 

6.2                                 Bankruptcy Financing.  If any Grantor
becomes subject to any Insolvency or Liquidation Proceeding, until the Discharge
of First Lien Debt (other than the First Lien Debt Excess) has occurred, Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties,
agrees that:

 

(a)                                  each Second Lien Secured Party will raise
no objection to, nor support any other Person objecting to, and will be deemed
to have consented to, the use of any Collateral constituting cash collateral
under Section 363 of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law or any post-petition or post-filing financing, provided by
any First Lien Secured Party under Section 364 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law or pursuant to an order granted
in any Insolvency or Liquidation Proceeding granting a priority
debtor-in-possession or interim financing charge (a “DIP Financing”), will not
request or accept adequate protection or any other relief in connection with the
use of such cash collateral or such DIP Financing except as set forth in Section
6.4 below and will subordinate (and will be deemed hereunder to have
subordinated) the Liens granted to Second Lien Secured Parties to such DIP
Financing on the same terms as such Liens are subordinated to the Liens granted
to First Lien Agent hereunder (and such subordination will not alter in any
manner the terms of this Intercreditor Agreement), to any adequate protection
provided to the First Lien Secured Parties and to any “carve out” agreed to by
First Lien Agent; provided, that:

 

(i)                                     First Lien Agent does not oppose or
object to such use of cash collateral or DIP Financing,

 

(ii)                                  the aggregate principal amount of such DIP
Financing, together with the First Lien Debt as of such date, does not exceed
the Maximum Priority First Lien Debt, and the DIP Financing is treated as First
Lien Debt hereunder,

 

(iii)                               the Liens granted to the First Lien Secured
Parties in connection with such DIP Financing are subject to this Intercreditor
Agreement and considered to be Liens of First Lien Agent for purposes hereof,

 

(iv)                              Second Lien Agent retains a Lien on the
Collateral (including proceeds thereof) with the same priority as existed prior
to such Insolvency or Liquidation Proceeding (except to the extent of any “carve
out” agreed to by First Lien Agent),

 

(v)                                 Second Lien Agent receives replacement Liens
on all post-petition or post-filing assets of any Grantor in which any of First
Lien Agent obtains a replacement Lien, or which secure the DIP Financing, with
the same priority relative to the Liens of First Lien Agent as existed prior to
such Insolvency or Liquidation Proceeding, and

 

(vi)                              the Second Lien Secured Parties may oppose or
object to such use of Cash Collateral or DIP Financing on the same bases as an
unsecured creditor, so long as such opposition or objection is not based on the
Second Lien Secured Parties’ status as secured creditors and in connection with
such opposition or objection, the Second Lien Secured Parties affirmatively
state that the Second Lien Secured Parties are undersecured secured creditors;
and

 

23

--------------------------------------------------------------------------------


 

(b)                                 no Second Lien Secured Party shall, directly
or indirectly, provide, or seek to provide, DIP Financing secured by Liens equal
or senior in priority to the Liens on the Collateral of First Lien Agent,
without the prior written consent of First Lien Agent.

 

6.3                                 Relief from the Automatic Stay.  Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that, so long as the Discharge of First Lien Debt (other than the First Lien
Debt Excess) has not occurred, no Second Lien Secured Party shall, without the
prior written consent of First Lien Agent, seek or request relief from or
modification of the automatic stay or any other stay proceedings in any
Insolvency or Liquidation Proceeding in respect of any part of the Collateral,
any proceeds thereof or any Lien securing any of the Second Lien Debt.

 

6.4                                 Adequate Protection.

 

(a)                                  Second Lien Agent, on behalf of itself and
the other Second Lien Secured Parties, agrees that none of them shall object,
contest, or support any other Person objecting to or contesting, (i) any request
by First Lien Agent or any of the other First Lien Secured Parties for adequate
protection or any adequate protection provided to First Lien Agent or other
First Lien Secured Parties or (ii) any objection by First Lien Agent or any of
the other First Lien Secured Parties to any motion, relief, action or proceeding
based on a claim of a lack of adequate protection or (iii) the payment of
interest, fees, expenses or other amounts to First Lien Agent or any other First
Lien Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
under any comparable provision of any other Bankruptcy Law.

 

(b)                                 Second Lien Agent, on behalf of itself and
the other Second Lien Secured Parties, agrees that none of them shall seek or
accept adequate protection without the prior written consent of First Lien
Agent; except, that, Second Lien Agent, for itself or on behalf of the other
Second Lien Secured Parties, shall be permitted (i) to obtain adequate
protection in the form of the benefit of additional or replacement Liens on the
Collateral (including proceeds thereof arising after the commencement of any
Insolvency or Liquidation Proceeding), or additional or replacement collateral
to secure the Second Lien Debt, in connection with any DIP Financing or use of
cash collateral as provided for in Section 6.2 above, or in connection with any
such adequate protection obtained by First Lien Agent and the other First Lien
Secured Parties, as long as in each case, First Lien Agent is also granted such
additional or replacement Liens or additional or replacement collateral and such
Liens of Second Lien Agent or any other Second Lien Secured Party are
subordinated to the Liens securing the First Lien Debt to the same extent as the
Liens of Second Lien Agent and the other Second Lien Secured Parties on the
Collateral are subordinated to the Liens of First Lien Agent and the other First
Lien Secured Parties hereunder and (ii) to obtain adequate protection in the
form of reports, notices, inspection rights and similar forms of adequate
protection to the extent granted to First Lien Agent.

 

6.5                                 Reorganization Securities.  If, in any
Insolvency or Liquidation Proceeding, debt obligations of any reorganized
Grantor secured by Liens upon any property of such reorganized Grantor are
distributed, pursuant to a proposal or plan of compromise, arrangement or
reorganization, on account of both the First Lien Debt and the Second Lien Debt,
then, to the extent the debt obligations distributed on account of the First
Lien Debt and on account of the Second Lien Debt are secured by Liens upon the
same assets or property, the provisions of this Intercreditor

 

24

--------------------------------------------------------------------------------


 

Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

6.6                                 Separate Classes.  Each of the parties
hereto irrevocably acknowledges and agrees that (a) the claims and interests of
the First Lien Secured Parties and the Second Lien Secured Parties are not
“substantially similar” within the meaning of Section 1122 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law, (b) the grants of
the Liens to secure the First Lien Debt and the grants of the Liens to secure
the Second Lien Debt constitute two separate and distinct grants of Liens, (c)
the First Lien Secured Parties’ rights in the Collateral are fundamentally
different from the Second Lien Secured Parties’ rights in the Collateral and (d)
as a result of the foregoing, among other things, the First Lien Debt and the
Second Lien Debt must be separately classified in any proposal or plan of
compromise, arrangement or reorganization proposed or adopted in any Insolvency
or Liquidation Proceeding.

 

6.7                                 Asset Dispositions.  Until the Discharge of
First Lien Debt (other than First Lien Debt Excess) has occurred, Second Lien
Secured Parties shall consent and not otherwise object to a sale or other
disposition of any Collateral under the Bankruptcy Code, including Sections 363,
365 and 1129 or under any comparable provision of any other Bankruptcy Law, free
and clear of any Liens thereon securing Second Lien Debt, if the First Lien
Secured Parties have consented to such sale or other disposition so long as the
net cash proceeds are applied in accordance with Section 4.1(a).  Nothing in
this Section 6.7 shall preclude any Secured Party from seeking to be the
purchaser, assignee or other transferee of any Collateral in connection with any
such sale or other disposition of Collateral under any Bankruptcy Law.  The
Second Lien Secured Parties agree that the First Lien Secured Parties shall have
the right to credit bid under Section 363(k) of the Bankruptcy Code or under any
comparable provision of any other Bankruptcy Law with respect to, or otherwise
object to any such sale or other disposition of, the Collateral.

 

6.8                                 Preference Issues.  If any First Lien
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Grantor any amount
(a “Recovery”), then the First Lien Debt shall be reinstated to the extent of
such Recovery and the First Lien Secured Parties shall be entitled to a
Discharge of First Lien Debt up to the Maximum Priority First Lien Debt but,
until the Discharge of Second Lien Debt, not including any First Lien Debt
Excess, with respect to all such recovered amounts.  If this Intercreditor
Agreement shall have been terminated prior to such Recovery, this Intercreditor
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

 

6.9                                 Certain Waivers as to Section 1111(b)(2) of
Bankruptcy Code.  Second Lien Agent, for itself and on behalf of the other
Second Lien Secured Parties, waives any claim any Second Lien Secured Party may
hereafter have against any First Lien Secured Party arising out of the election
by any First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law.  First
Lien Agent, for itself and on behalf of the other First Lien Secured Parties,
waives any claim any First Lien Secured Party may hereafter have against any
Second Lien Secured Party arising out of the election by any Second Lien Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code or any
comparable provision of any other Bankruptcy Law.

 

25

--------------------------------------------------------------------------------


 

6.10                           No Challenges to Claims.  Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, agrees that no
Second Lien Secured Party shall oppose or seek to challenge any claim by any
First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of any First Lien Debt, including those consisting of post-petition
interest, fees or expenses.  First Lien Agent, for itself and on behalf of the
other First Lien Secured Parties, agrees that no First Lien Secured Party shall
oppose or seek to challenge any claim by any Second Lien Secured Party for
allowance in any Insolvency or Liquidation Proceeding of any Second Lien Debt,
including those consisting of post-petition interest, fees or expenses.

 

6.11                           Other Bankruptcy Laws.  In the event that an
Insolvency or Liquidation Proceeding is filed in a jurisdiction other than the
United States or is governed by any Bankruptcy Law other than the Bankruptcy
Code, each reference in this Intercreditor Agreement to a section of the
Bankruptcy Code shall be deemed to refer to the substantially similar or
corresponding provision of the Bankruptcy Law applicable to such Insolvency or
Liquidation Proceeding, or in the absence of any specific similar or
corresponding provision of the Bankruptcy Law, such other general Bankruptcy Law
as may be applied in order to achieve substantially the same result as would be
achieved under each applicable section of the Bankruptcy Code.

 

Section 7.                                            SECOND LIEN SECURED
PARTIES’ PURCHASE OPTION

 

7.1                                 Exercise of Option.  At any time following
the occurrence and during the continuance of a Triggering Event, the Second Lien
Secured Parties shall have the option at any time within sixty (60) days of such
Triggering Event (the “Purchase Option Period”) to purchase all (but not less
than all) of the First Lien Debt (other than the First Lien Debt Excess) from
the First Lien Secured Parties.  Second Lien Agent shall give at least five (5)
Business Days written notice to First Lien Agent of its election to exercise
such purchase option (the “Purchase Option Notice”).  A Purchase Option Notice
from Second Lien Agent to First Lien Agent shall be irrevocable.

 

7.2                                 Purchase and Sale.

 

(a)                                  On the date within the Purchase Option
Period specified by Second Lien Agent in the Purchase Option Notice (which shall
not be less than five (5) Business Days, nor more than twenty (20) days, after
the receipt by First Lien Agent of the Purchase Option Notice), the First Lien
Secured Parties shall, subject to any required approval of any court or other
regulatory or governmental authority then in effect, if any, sell to the Second
Lien Lenders electing to purchase (the “Purchasing Parties”), and the Purchasing
Parties shall purchase from the First Lien Secured Parties, all of the First
Lien Debt other than the First Lien Debt Excess (the “First Lien Debt
Purchase”).  Notwithstanding anything to the contrary contained herein, in
connection with any such purchase and sale, the First Lien Secured Parties shall
retain all rights under the First Lien Documents (i) to receive payments in
respect of any First Lien Debt other than the First Lien Debt Excess (the
“Retained First Lien Obligations”) and (ii) to be indemnified or held harmless
by Grantors in accordance with the terms thereof.

 

(b)                                 In connection with the First Lien Debt
Purchase, each First Lien Lender and each Purchasing Party shall execute and
deliver an assignment and acceptance agreement pursuant to which, among other
things, each First Lien Lender shall assign to each Purchasing Party, such First
Lien Lender’s pro rata share of the Commitments and First Lien Debt relating to
the First Lien Debt

 

26

--------------------------------------------------------------------------------


 

Purchase.  In addition to and not in limitation of the foregoing, (i)
contemporaneously with the consummation of the First Lien Debt Purchase, First
Lien Agent shall resign as the “Agent” under the First Lien Documents and Second
Lien Agent (subject to the Second Lien Agent’s consent to act as Agent , which
it may withhold in its sole discretion) or such other Person as the Purchasing
Parties shall designate, be designated as the successor “Agent” under the First
Lien Documents; and (ii) from and after the closing date of the First Lien Debt
Purchase, each of the First Lien Lenders who execute and deliver an assignment
and acceptance agreement with the Purchasing Parties (the “Transferring
Lenders”) shall continue to be, and shall have all rights and remedies of, a
“Lender” under the First Lien Documents; except, that, each such Transferring
Lender shall have no further obligation whatsoever to make any loans, advances
or other financial accommodations to or for the benefit of any Grantor under any
First Lien Documents.  Subject to the other provisions of this Intercreditor
Agreement, interest with respect to the Retained First Lien Obligations shall
continue to be paid in accordance with the terms of the First Lien Documents,
the Retained First Lien Obligations shall continue to be secured by the
Collateral, the Retained First Lien Obligations shall be repaid, subject to
Section 7.3(a)(iv) below, in accordance with the terms of the First Lien Loan
Agreement and, subject to the terms of this Intercreditor Agreement, each
Transferring Lender shall continue to have all rights and remedies of a Lender
under the First Lien Loan Agreement and the other First Lien Documents.  First
Lien Agent hereby represents and warrants that, as of the date hereof, no
approval of any court or other regulatory or governmental authority is required
for the First Lien Debt Purchase.  From and after the First Lien Debt Purchase,
Second Lien Agent and the other Second Lien Secured Parties shall have the sole
right to enforce all rights and remedies under the First Lien Documents and
shall be permitted, notwithstanding anything to the contrary contained in
Section 3.1 hereof, to immediately enforce any and all of its rights and
remedies under the First Lien Documents and/or the Second Lien Documents.

 

7.3                                 Payment of Purchase Price.

 

(a)                                  Upon the date of such purchase and sale,
the Purchasing Parties shall (i) pay to First Lien Agent for the account of the
First Lien Secured Parties as the purchase price therefor the full amount of all
of the First Lien Debt (other than First Lien Debt Excess) then outstanding and
unpaid (including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses), (ii),without duplication of amounts paid
under clause (i), furnish cash collateral to First Lien Agent in such amounts as
First Lien Agent determines is reasonably necessary to secure the First Lien
Secured Parties in connection with any issued and outstanding letters of credit
issued under the First Lien Documents (but not in any event in an amount greater
than one hundred five (105%) percent of the aggregate undrawn face amount of
such letters of credit) to the extent not constituting First Lien Debt Excess
(iii) agree to reimburse the First Lien Secured Parties for any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding letters of credit as described above and any checks or other
payments provisionally credited to the First Lien Debt, and/or as to which the
First Lien Secured Parties have not yet received final payment, (iv) agree to
reimburse the First Lien Secured Parties in respect of indemnification
obligations of Grantors under the First Lien Documents as to matters or
circumstances known to the First Lien Secured Parties and disclosed in writing
to Second Lien Agent (unless such disclosure is not permitted under applicable
law) at the time of the purchase and sale which would reasonably be expected to
result in any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) to the First Lien Secured Parties and (v) after the
payment in full in cash of the

 

27

--------------------------------------------------------------------------------


 

Second Lien Debt and the First Lien Debt purchased by the Purchasing Parties
pursuant to this Section 7, including principal, interest and fees thereon and
costs and expense of collection thereof (including reasonable attorneys’ fees
and legal expenses), the Purchasing Parties shall remit to First Lien Agent, for
the benefit of the First Lien Lenders, in accordance with Section 6.1 hereof,
any amounts received by the Purchasing Parties from the Grantors or the
Collateral.

 

(b)                                 Such purchase price and cash collateral
shall be remitted by wire transfer in federal funds to such bank account of
First Lien Agent as First Lien Agent may designate in writing to Second Lien
Agent for such purpose.  Interest shall be calculated to but excluding the
Business Day on which such purchase and sale shall occur if the amounts so paid
by the Purchasing Parties to the bank account designated by First Lien Agent are
received in such bank account prior to 12:00 noon, New York City, New York time
and interest shall be calculated to and including such Business Day if the
amounts so paid by the Purchasing Parties to the bank account designated by
First Lien Agent are received in such bank account later than 12:00 noon, New
York City, New York time.

 

(c)                                  Ninety (90) days after all letters of
credit outstanding under the First Lien Documents have been cancelled with the
consent of the beneficiary thereof, expired or have been fully drawn, any
remaining cash collateral will be returned to the Purchasing Parties that
exercised their option to purchase.

 

7.4                                 Representations Upon Purchase and Sale. 
Such purchase shall be expressly made without representation or warranty of any
kind by the First Lien Secured Parties as to the First Lien Debt, the Collateral
or otherwise and without recourse to the First Lien Secured Parties; except,
that, each First Lien Secured Party shall represent and warrant, severally, as
to it:  (a) the amount of the First Lien Debt being purchased from it are as
reflected in the books and records of such First Lien Secured Party (but without
representation or warranty as to the collectability, validity or enforceability
thereof), (b) that such First Lien Secured Party owns the First Lien Debt being
sold by it free and clear of any Lien and (c) such First Lien Secured Party has
the right to assign the First Lien Debt being sold by it and the assignment is
duly authorized.

 

7.5                                 Notice from First Lien Agent Prior to
Enforcement Action.  In the absence of an Exigent Circumstance (as defined
below), First Lien Agent agrees that it will give Second Lien Agent five (5)
Business Days prior written notice of its intention to commence a Lien
Enforcement Action.  In the event that during such five (5) Business Day period,
Second Lien Agent shall send to First Lien Agent the irrevocable notice of the
intention of the Second Lien Lenders to exercise the purchase option given by
the First Lien Secured Parties to the Second Lien Lenders under this Section 7,
the First Lien Secured Parties shall not commence any foreclosure or other
action to sell or otherwise realize upon the Collateral; provided, that, the
purchase and sale with respect to the First Lien Debt provided for herein shall
have closed within five (5) Business Days thereafter and the First Lien Secured
Parties shall have received final payment in full of the First Lien Debt as
provided for herein within such five (5) Business Day period.  Notwithstanding
the foregoing, if an Exigent Circumstance exists, First Lien Agent will give
Second Lien Agent notice as soon as practicable and in any event
contemporaneously with the taking of such action.  As used herein “Exigent
Circumstance” shall mean an event or circumstance that materially and imminently
threatens the ability of First Lien Agent to realize upon all or a material
portion of the Collateral,

 

28

--------------------------------------------------------------------------------


 

such as, without limitation, fraudulent removal, concealment, destruction (other
than to the extent covered by insurance), material waste or abscondment thereof.

 

Section 8.                                            RELIANCE; WAIVERS;
REPRESENTATIONS; ETC.

 

8.1                                 Reliance.  The consent by the First Lien
Secured Parties to the execution and delivery of the Second Lien Documents and
the grant to Second Lien Agent on behalf of the Second Lien Secured Parties of a
Lien on the Collateral and all loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
any Grantor shall be deemed to have been given and made in reliance upon this
Intercreditor Agreement.

 

8.2                                 No Warranties or Liability.

 

(a)                                  Second Lien Agent, for itself and on behalf
of the other Second Lien Secured Parties, acknowledges and agrees that each of
First Lien Agent and the other First Lien Secured Parties have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
First Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  Second Lien Agent agrees, for itself and on
behalf of the other Second Lien Secured Parties, that the First Lien Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the First Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate, and the First
Lien Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that Second Lien Agent or any of the other
Second Lien Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Intercreditor Agreement.  Neither First Lien Agent
nor any of the other First Lien Secured Parties shall have any duty to Second
Lien Agent or any of the other Second Lien Secured Parties to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including the Second Lien Documents), regardless of any knowledge
thereof which they may have or be charged with.

 

(b)                                 First Lien Agent, for itself and on behalf
of the other First Lien Secured Parties, acknowledges and agrees that each of
Second Lien Agent and the other Second Lien Secured Parties have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
First Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  First Lien Agent agrees, for itself and on
behalf of the other First Lien Secured Parties, that the Second Lien Secured
Parties will be entitled to manage and supervise their respective loans and
notes under the Second Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Second Lien
Secured Parties may manage their loans and notes without regard to any rights or
interests that First Lien Agent or any of the other First Lien Secured Parties
have in the Collateral or otherwise, except as otherwise provided in this
Intercreditor Agreement. Neither Second Lien Agent nor any of the other Second
Lien Secured Parties shall have any duty to First Lien Agent or any of the other
First Lien Secured Parties to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the First Lien
Documents), regardless of any knowledge thereof which they may have or be
charged with.

 

29

--------------------------------------------------------------------------------


 

8.3                                 No Waiver of Lien Priorities.  No right of
First Lien Agent or any of the other First Lien Secured Parties to enforce any
provision of this Intercreditor Agreement or any of the First Lien Documents
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by First Lien
Agent or any other First Lien Secured Party, or by any noncompliance by any
Person with the terms, provisions and covenants of this Intercreditor Agreement,
any of the First Lien Documents or any of the Second Lien Documents, regardless
of any knowledge thereof which First Lien Agent or any of the other First Lien
Secured Parties may have or be otherwise charged with.

 

8.4                                 Representations by Second Lien Secured
Parties.  Second Lien Agent, on behalf of Second Lien Secured Parties,
represents and warrants to First Lien Agent that:

 

(a)                                  the execution, delivery and performance of
this Intercreditor Agreement by Second Lien Agent (i) is within the powers of
Second Lien Agent, (ii) has been duly authorized by Second Lien Secured Parties,
and (iii) does not contravene any law, any provision of any of the Second Lien
Documents;

 

(b)                                 the Second Lien Agent is duly authorized to
enter into, execute, deliver and carry out the terms of this Intercreditor
Agreement on behalf of the Second Lien Secured Parties; and

 

(c)                                  this Intercreditor Agreement constitutes
the legal, valid and binding obligations of Second Lien Agent, enforceable in
accordance with its terms and shall be binding on Second Lien Agent.

 

8.5                                 Representations by First Lien Secured
Parties.  First Lien Agent, on behalf of First Lien Secured Parties, hereby
represents and warrants to Second Lien Agent that:

 

(a)                                  the execution, delivery and performance of
this Intercreditor Agreement by First Lien Agent (i) is within the powers of
First Lien Agent, (ii) has been duly authorized by First Lien Secured Parties,
and (iii) does not contravene any law, any provision of the First Lien Documents
or any agreement to which First Lien Agent is a party or by which it is bound;

 

(b)                                 the First Lien Agent is duly authorized to
enter into, execute, deliver and carry out the terms of this Intercreditor
Agreement on behalf of the First Lien Secured Parties; and

 

(c)                                  this Intercreditor Agreement constitutes
the legal, valid and binding obligations of First Lien Agent, enforceable in
accordance with its terms and shall be binding on First Lien Agent and First
Lien Secured Parties.

 

8.6                                 Waivers.  Notice of acceptance hereof, the
making of loans, advances and extensions of credit or other financial
accommodations to, and the incurring of any expenses by or in respect of,
Grantors by First Lien Secured Parties, and presentment, demand, protest, notice
of protest, notice of nonpayment or default and all other notices to which
Second Lien Secured Parties and Grantors are or may be entitled are hereby
waived (except as expressly provided for herein or as to Grantors in the First
Lien Documents).  Second Lien Agent, for itself and on behalf of the other
Second Lien Secured Parties, also waives notice of, and hereby consents to: (a)
subject to Section 9.4 hereof, any amendment, modification, supplement, renewal,
restatement or extensions of time of payment of or increase or decrease in the
amount of any of the First Lien Debt or to the First Lien Documents or

 

30

--------------------------------------------------------------------------------


 

any Collateral at any time granted to or held by First Lien Agent, (b) except as
expressly set forth herein, the taking, exchange, surrender and releasing of
Collateral at any time granted to or held by any First Lien Secured Parties or
guarantees now or at any time held by or available to any First Lien Secured
Parties for the First Lien Debt or any other person at any time liable for or in
respect of the First Lien Debt, (c) except as expressly set forth herein, the
exercise of, or refraining from the exercise of any rights against any Grantor
or any Collateral at any time granted to or held by any First Lien Secured
Parties, and/or (d) the settlement, compromise or release of, or the waiver of
any default with respect to, any of the First Lien Debt.  Any of the foregoing
shall not, in any manner, affect the terms hereof or impair the obligations of
Second Lien Secured Parties hereunder.  All of the First Lien Debt shall be
deemed to have been made or incurred in reliance upon this Intercreditor
Agreement.

 

Section 9.                                            MISCELLANEOUS

 

9.1                                 Conflicts.  In the event of any conflict
between the provisions of this Intercreditor Agreement and the provisions of the
First Lien Documents or the Second Lien Documents, the provisions of this
Intercreditor Agreement shall govern.

 

9.2                                 Continuing Nature of this Intercreditor
Agreement; Severability.  This Intercreditor Agreement shall continue to be
effective until the Discharge of First Lien Debt (including, for the avoidance
of doubt, any First Lien Debt Excess) shall have occurred or the final payment
in full in cash of the Second Lien Debt and the termination and release by each
Second Lien Secured Party of any Liens to secure the Second Lien Debt.  This is
a continuing agreement of lien subordination and the First Lien Secured Parties
may continue, at any time and without notice to Second Lien Agent or any other
Second Lien Secured Party, to extend credit and other financial accommodations
and lend monies to or for the benefit of any Grantor constituting First Lien
Debt in reliance hereof.  Second Lien Agent, for itself and on behalf of the
Second Lien Secured Parties, hereby waives any right it may have under
applicable law to revoke this Intercreditor Agreement or any of the provisions
of this Intercreditor Agreement.  The terms of this Intercreditor Agreement
shall survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Any provision of this Intercreditor Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.3                                 When Discharge of First Lien Debt Deemed Not
To Have Occurred.  If substantially contemporaneously with the Discharge of
First Lien Debt (including, for the avoidance of doubt, any First Lien Debt
Excess), Borrowers refinance indebtedness outstanding under the First Lien
Documents, then after written notice to Second Lien Agent, (a) the indebtedness
and other obligations arising pursuant to such refinancing of the then
outstanding indebtedness under the First Lien Documents shall automatically be
treated as First Lien Debt for all purposes of this Intercreditor Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, (b) the credit agreement and the other loan
documents evidencing such new indebtedness shall automatically be treated as the
First Lien Loan Agreement and the First Lien Documents for all purposes of this
Intercreditor Agreement and (c) the administrative agent under the new First
Lien Loan Agreement shall be deemed to be First Lien Agent for all purposes of
this Intercreditor Agreement, so long as, in each such case the new First Lien
Agent agrees, on behalf of itself and the refinancing lenders, to be bound by
the terms of this Intercreditor Agreement.  Upon

 

31

--------------------------------------------------------------------------------


 

receipt of notice of such refinancing (including the identity of the new First
Lien Agent), Second Lien Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Intercreditor Agreement)
as Borrowers or the new First Lien Agent may reasonably request in order to
provide to the new First Lien Agent the rights of First Lien Agent contemplated
hereby.

 

9.4                                 Amendments to First Lien Documents.  First
Lien Agent and any of the other First Lien Secured Parties may, at any time and
from time to time, without the consent of, or notice to, Second Lien Agent or
any other Second Lien Secured Party, without incurring any liabilities to Second
Lien Agent or any other Second Lien Secured Party and without impairing or
releasing the Lien priorities and other benefits provided in this Intercreditor
Agreement (even if any right of subrogation or other right or remedy of Second
Lien Agent or any other Second Lien Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:

 

(a)                                  change the manner, place or terms of
payment or change or extend the time of payment of, or amend, renew, exchange,
increase or alter, the terms of any of the First Lien Debt or any Lien on any
Collateral or guaranty thereof or any liability of any Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Debt, without any restriction as to the amount,
tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by First
Lien Agent or any of the other First Lien Secured Parties, the First Lien Debt
or any of the First Lien Documents; except, that, Second Lien Secured Parties
shall not be deemed to consent to any amendment, modification or waiver to the
First Lien Documents that would:

 

(i)                                     increase the “Applicable Margins” or
similar component of the interest rate under the First Lien Loan Agreement in a
manner that would result in the total yield on the First Lien Debt to exceed by
more than two (2%) percent per annum the total yield on the First Lien Debt that
is calculated as if the highest level of the pricing grid set forth in the
“Applicable Margins” or similar component of the interest rate under the First
Lien Loan Agreement were in effect on the date hereof (excluding increases
resulting from the accrual or payment of interest at the default rate),

 

(ii)                                  modify or add any covenant or event of
default under the First Lien Documents that directly restricts Grantors from
making payments of the Second Lien Debt that would otherwise be permitted under
the First Lien Documents as in effect on the date hereof,

 

(iii)                               contractually subordinate the Liens of the
First Lien Secured Parties to any other debt of Grantors,

 

(iv)                              extend the stated maturity date of the First
Lien Debt to a date beyond the stated maturity date of the Second Lien Debt
under the Indenture (as in effect on the date hereof or as hereafter extended),
or

 

(v)                                 contravene the provisions of this
Intercreditor Agreement,

 

(b)                                 sell, exchange, release, surrender, realize
upon, enforce or otherwise deal with in any manner and in any order any part of
the Collateral or any liability of any Grantor to First Lien Agent or any of the
other First Lien Secured Parties, or any liability incurred directly or
indirectly in respect thereof in accordance with the terms hereof,

 

32

--------------------------------------------------------------------------------


 

(c)                                  settle or compromise any of the First Lien
Debt or any other liability of any Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Debt) in any manner or order except to the extent that such proceeds are to
be applied in accordance with Section 4.1, and

 

(d)                                 exercise or delay in or refrain from
exercising any right or remedy against any Grantor or any other Person, elect
any remedy and otherwise deal freely with any Grantor or any Collateral and any
security and any guarantor or any liability of any Grantor to any of the First
Lien Secured Parties or any liability incurred directly or indirectly in respect
thereof.

 

9.5                                 Amendments to Second Lien Documents. 
Without the prior written consent of First Lien Agent, no Second Lien Document
may be amended, supplemented or otherwise modified, and no new Second Lien
Document may be entered into, to the extent such amendment, supplement or other
modification or new document would:

 

(a)                                  contravene the provisions of this
Intercreditor Agreement,

 

(b)                                 increase the “Applicable Percentage” or
similar component of the interest rate under the Second Lien Documents in a
manner that would result in the total yield on the Second Lien Debt to exceed by
more than two (2%) percent the total yield on the Second Lien Debt as in effect
on the date of the Second Lien Documents (excluding increases resulting from the
accrual of interest at the default rate or any additional interest that is
payable-in-kind),

 

(c)                                  change to earlier dates any scheduled dates
for payment of principal of or interest on Second Lien Debt,

 

(d)                                 change any covenant, default or event of
default provisions set forth in the Second Lien Documents in a manner adverse to
the Grantors or the First Lien Secured Parties,

 

(e)                                  change the prepayment provisions set forth
in the Second Lien Documents to increase the amount of any required prepayment,

 

(f)                                    add to the Collateral for the Second Lien
Debt other than as specifically provided by this Intercreditor Agreement, or

 

(g)                                 confer additional rights on the Second Lien
Secured Parties that would be adverse to the First Lien Secured Parties.

 

9.6                                 Amendments; Waivers.  No amendment,
modification or waiver of any of the provisions of this Intercreditor Agreement
by Second Lien Agent or First Lien Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.  The Grantors shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Intercreditor Agreement except to the extent their rights or
obligations are directly affected.

 

33

--------------------------------------------------------------------------------


 

9.7                                 Subrogation; Marshalling.  Until the
Discharge of First Lien Debt (other than the First Lien Debt Excess), the Second
Lien Secured Parties agree that they shall not exercise any rights of
subrogation in respect of any payments or distributions received by the First
Lien Secured Parties up to the amount of the Maximum Priority First Lien Debt
nor shall they be entitled to any assignment of any First Lien Debt or Second
Lien Debt or of any Collateral for or guarantees or evidence of any thereof.  
Following the Discharge of First Lien Debt (other than the First Lien Debt
Excess), each First Lien Secured Party agrees to execute such documents,
agreements, and instruments as any Second Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the First Lien Debt resulting from payments or distributions to such
First Lien Secured Party by such Person. Until the Discharge of First Lien Debt
(other than the First Lien Debt Excess), Second Lien Agent agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

9.8                                 Consent to Jurisdiction; Waivers.  The
parties hereto consent to the jurisdiction of the Supreme Court of the State of
New York in New York County and the United States District Court for the
Southern District of New York and consent that all service of process may be
made by registered mail directed to such party as provided in Section 9.9 below
for such party.  Service so made shall be deemed to be completed three (3) days
after the same shall be posted as aforesaid.  The parties hereto waive any
objection to any action instituted hereunder based on forum non conveniens, and
any objection to the venue of any action instituted hereunder.  Each of the
parties hereto waives any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Intercreditor Agreement, any First Lien Document or any Second Lien Document, or
any course of conduct, course of dealing, verbal or written statement or action
of any party hereto.

 

9.9                                 Notices.  All notices to the Second Lien
Secured Parties and the First Lien Secured Parties permitted or required under
this Intercreditor Agreement may be sent to Second Lien Agent and First Lien
Agent, respectively.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, electronically mailed or sent by courier
service, facsimile transmission or U.S.  mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a
facsimile transmission or electronic mail or five (5) Business Days after
deposit in the U.S.  mail (registered or certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth below, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

First Lien Agent:

Wells Fargo Bank, National Association

 

150 South Wacker Drive, Suite 2200

 

Chicago, Illinois 60606-4202

 

Attention:

Portfolio Administrator - A.M.Castle

 

Telephone No.:

312-332-0420

 

Telecopy No.:

312-332-0424

 

E-Mail:

brandi.whittington@wellsfargo.com

 

34

--------------------------------------------------------------------------------


 

with copies to:

Otterbourg, Steindler, Houston & Rosen, P.C.

 

230 Park Avenue

 

New York, New York 10169

 

Attention:

 Mitchell M. Brand, Esq.

 

Telephone:

212-661-9100

 

Facsimile:

212-682-6104

 

E-mail:

mbrand@oshr.com

 

 

Second Lien Agent:

U.S. Bank National Association

 

60 Livingston Avenue

 

Mail Code EP-MN-WS3C

 

St. Paul, Minnesota 55107-1419

 

Attention:   Raymond S. Haverstock

 

Telephone:   651-495-3909

 

Facsimile No.:   651-495-8097

 

E-mail:         Raymond.haverstock@usbank.com

 

 

with copies to:

Dorsey & Whitney LLP

 

51 West 52nd Street

 

New York, New York 10019-6119

 

Attention:

Mark Jutsen

 

Telephone:

212-415-9335

 

Facsimile:

212-953-7201

 

E-mail:

jutsen.mark@dorsey.com

 

9.10                           Further Assurances.

 

(a)                                  Each Agent agrees that it shall take such
further action and shall execute and deliver to the other Agent such additional
documents and instruments (in recordable form, if requested) as such Agent may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Intercreditor Agreement.

 

(b)                                 Upon the Discharge of First Lien Debt other
than the First Lien Debt Excess), First Lien Agent agrees to provide written
notice thereof to Second Lien Agent, which notice shall also advise Second Lien
Agent of the amount, if any, of any First Lien Debt Excess (“Discharge of First
Lien Debt Notice”).  First Lien Agent covenants and agrees to provide such
Discharge of First Lien Debt Notice to Second Lien Agent within two (2) Business
Days after the Discharge of First Lien Debt (other than the First Lien Debt
Excess).

 

9.11                           Governing Law.  The validity, construction and
effect of this Intercreditor Agreement shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or any
other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.

 

35

--------------------------------------------------------------------------------


 

9.12                           Binding on Successors and Assigns.

 

(a)                                  This Intercreditor Agreement shall be
binding upon First Lien Agent, the other First Lien Secured Parties, Second Lien
Agent, the other Second Lien Secured Parties, Grantors and their respective
permitted successors and assigns.

 

(b)                                 In connection with any participation or
other transfer or assignment, a First Lien Secured Party or a Second Lien
Secured Party (i) may disclose to such assignee, participant or other transferee
or assignee all documents and information which such Person now or hereafter may
have relating to Grantors or the Collateral and (ii) shall disclose to such
participant or other transferee or assignee the existence and terms and
conditions of this Intercreditor Agreement.  In the case of an assignment or
transfer, the assignee or transferee acquiring the First Lien Debt or the Second
Lien Debt, as the case may be, shall execute and deliver to First Lien Agent or
Second Lien Agent, as the case may be, a written acknowledgement of receipt of a
copy of this Intercreditor Agreement and the written agreement by such Person to
be bound by the terms of this Intercreditor Agreement.

 

9.13                           Specific Performance.  First Lien Agent may
demand specific performance of this Intercreditor Agreement.  Second Lien Agent,
for itself and on behalf of the Second Lien Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by First Lien Agent.

 

9.14                           Section Titles; Time Periods.  The section titles
contained in this Intercreditor Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of this
Intercreditor Agreement.

 

9.15                           Counterparts.  This Intercreditor Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Intercreditor Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Intercreditor Agreement.  Any party delivering an executed counterpart of this
Intercreditor Agreement by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Intercreditor Agreement.

 

9.16                           Authorization.  By its signature, each Person
executing this Intercreditor Agreement on behalf of a party hereto represents
and warrants to the other parties hereto that it is duly authorized to execute
this Intercreditor Agreement.

 

9.17                           No Third Party Beneficiaries.  This Intercreditor
Agreement and the rights and benefits hereof shall inure to the benefit of each
of the parties hereto and their respective successors and assigns and shall
inure to the benefit of each of the holders of First Lien Debt and Second Lien
Debt.  No Grantor or other Person shall have or be entitled to assert rights or
benefits hereunder.

 

9.18                           No Second Lien Agent Duties or Waiver.  The
Second Lien Agent shall not have any duties or obligations except those
expressly set forth herein and in the Second Lien Documents to which it is a
party. Without limiting the generality of the foregoing, the Second Lien Agent:

 

36

--------------------------------------------------------------------------------


 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the Second Lien Documents
that the Second Lien Agent is required to exercise as directed in writing by the
applicable authorized representative; provided that the Second Lien Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Second Lien Agent to liability or that is contrary to
any Second Lien Document, applicable law or court or administrative order;

 

(c)                                  shall not, except as expressly set forth in
this Agreement and in the Second Lien Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Grantor or any of their Subsidiaries or any of their respective affiliates that
is communicated to or obtained by the Person serving as the Second Lien Agent or
any of its affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the applicable
authorized representative or (ii) in the absence of its own gross negligence or
wilful misconduct or (iii) in reliance on an Officers’ Certificate stating that
such action is permitted by the terms of this Agreement;

 

(e)                                  shall be deemed not to have knowledge of
any Default or Event of Default under any First Lien Documents unless and until
notice describing such Default or Event Default is given to the Second Lien
Agent by the First Lien Agent or the Second Lien Lenders; and

 

(f)                                    shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any First Lien Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any First Lien Documents or any other agreement, instrument or
document, or the validity, attachment, creation, perfection, priority or
enforceability of any Lien purported to be created by the First Lien Documents,
(v) the value or the sufficiency of any Collateral for First Lien Debt or (vi)
the satisfaction of any condition set forth in any First Lien Documents, other
than to confirm receipt of items expressly required to be delivered to the
Second Lien Agent.

 

Nothing in this Agreement shall be construed to operate as a waiver by the
Second Lien Agent, with respect to any First Lien Secured Parties, any Grantor,
any Guarantor, the Trustee, or any other Second Lien Secured Parties, of the
benefit of any exculpatory rights, privileges, immunities, indemnities, or
reliance rights contained in the Indenture or any of the other Indenture Loan
Documents.  For all purposes of this Agreement, the Second Lien Agent may (i)
rely in good faith, as to matters of fact, on any representation of fact
believed by the Second Lien Agent to be true (without any duty of investigation)
and that is contained in a written certificate of any authorized representative
of any First Lien Secured Parties and (ii) assume in good faith (without any
duty of investigation), and rely upon, the genuineness, due authority, validity,
and accuracy of any

 

37

--------------------------------------------------------------------------------


 

certificate, instrument, notice, or other document believed by it in good faith
to be genuine and presented by the proper person.  First Lien Agent and each of
the other First Lien Secured Parties expressly acknowledge that the
subordination and related agreements set forth herein by the Second Lien Agent
are made solely in its capacity as Collateral Agent under the Indenture and
Second Lien Documents to which it is a party with respect to the Second Lien
Debt issued thereunder and are not made by the Second Lien Agent in its
individual capacity.

 

[SIGNATURE PAGES FOLLOW]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

 

FIRST LIEN AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 as First Lien Agent

 

 

 

 

 

 

By:

/s/ Thomas Blackman

 

Name:

Thomas Blackman

 

Title:

Vice President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS NEXT PAGE]

 

 

 

SECOND LIEN AGENT:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 as Second Lien Agent

 

 

 

By:

/s/ Lynn Gosselin

 

Name:

Lynn Gosselin

 

Title:

Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

Each of the undersigned hereby acknowledges and agrees to the representations,
terms and provisions of the annexed Intercreditor Agreement among Wells Fargo
Bank, National Association, in its capacity as agent for the First Lien Secured
Parties (in such capacity, the “First Lien Agent”) and U.S. Bank National
Association, in its capacity as agent for the Second Lien Secured Parties (in
such capacity, “Second Lien Agent”).  By its signature below, the undersigned
agrees that it will, together with its successors and assigns, be bound by the
provisions hereof.

 

Each of the undersigned agrees that any Secured Party holding Collateral does so
as bailee (under the UCC or PPSA) for the other and is hereby authorized to and
may turn over to such other Secured Party upon request therefore any such
Collateral, after all obligations and indebtedness of the undersigned to the
bailee Secured Party have been fully paid and performed.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this intercreditor Agreement it is not a party hereto and does not and will not
receive any right, benefit, priority or interest under or because of the
existence of the foregoing Agreement, (ii) in the event of a breach by the
undersigned of any of the terms and provisions contained in the foregoing
Agreement, such a breach shall constitute a First Lien Event of Default and a
Second Lien Event of Default and (iii) it will execute and deliver such
additional documents and take such additional action as may be necessary or
desirable in the opinion of any Secured Party to effectuate the provisions and
purposes of the foregoing Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

[Acknowledgment and Agreement to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

GRANTORS:

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

 

TRANSTAR METALS CORP.

 

PARAMONT MACHINE COMPANY, LLC

 

TOTAL PLASTICS, INC.

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Vice President

 

 

 

 

 

ADVANCED FABRICATING TECHNOLOGY, LLC

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Vice President & Treasurer

 

 

 

 

 

OLIVER STEEL PLATE CO.

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Director & Treasurer

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Acknowledgment and Agreement to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

TUBE SUPPLY, LLC

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Director & Treasurer

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Acknowledgment and Agreement to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

A.M. CASTLE & CO. (CANADA) INC.

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Vice President—Finance, CFO & Treasurer

 

 

 

 

 

TUBE SUPPLY CANADA ULC

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Director

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Acknowledgment and Agreement to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

TRANSTAR INVENTORY CORP.

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Vice President

 

 

 

 

 

KEYSTONE TUBE COMPANY, LLC

 

 

 

By:

/s/ Scott F. Stephens

 

Name:

Scott F. Stephens

 

Title:

Treasurer

 

[Acknowledgment and Agreement to Intercreditor Agreement]

 

--------------------------------------------------------------------------------